FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT This First Amendment to Loan and Security Agreement (this “Amendment”) is entered into as of August 13, 2008, by and between COMERICA BANK (“Bank”) and PROXIM WIRELESS CORPORATION (“Borrower”). RECITALS Borrower and Bank are parties to that certain Loan and Security Agreement dated as of March 28, 2008, as it may be amended from time to time (the “Agreement”).The parties desire to amend the Agreement in accordance with the terms of this Amendment. NOW, THEREFORE, the parties agree as follows: 1.The definition of “Revolving Line” set forth in Exhibit A to the Agreement is hereby amended and restated to read in its entirety as follows: “‘Revolving Line’” means a Credit Extension (inclusive of any amounts outstanding under the Letter of Credit Sublimit, the Credit Card Services Sublimit and the Foreign Exchange amount) of up to $7,500,000, subject to the provisions of Section 2.1(b)(vii).” 2.Section 2.1(b)(i) of the Agreement is hereby amended and restated to read in its entirety as follows: “(i) Amount.Subject to and upon the terms and conditions of this Agreement (1) Borrower may request Advances in an aggregate outstanding amount not to exceed the lesser of (A) the Revolving Line or (B) the Borrowing Base, less any amounts outstanding under the Letter of Credit Sublimit, the Credit Card Services Sublimit and the Foreign Exchange Sublimit, and (2) amounts borrowed pursuant to this Section 2.1(b) may be repaid at any time prior to the Revolving Maturity Date, at which time all Advances under this Section 2.1(b) shall be immediately due and payable.
